DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on April 5, 2021 is acknowledged.  The traversal is on the ground(s) that independent or distinct inventions must be examined “if the search and examination … can be made without serious burden”.  This is not found persuasive because each invention drawn to a unique subcombination is not required by the other subcombinations for proper operation.  In order to examine each subcombination, a search would be required using its respective specific language and unique features.  Such unique search strategy for each subcombination would cause a serious search burden.  Therefore the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because the following element lacks proper antecedent basis: Line 3: “the surfaces” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 include limitations pertaining to a “secondary battery”.  However the term “secondary” renders the claims indefinite, as the claims do not properly describe a primary battery.  It is unclear whether the claims necessarily require a primary battery in order to have a secondary battery.  For examining purposes, these limitations are interpreted as pertaining to a “battery”.
Claim 5 includes the limitation “a second surface of an approximately board-shaped magnetic core of the power receiving pad”.  However the term “second” renders the claim indefinite, as the claims do not properly describe a first surface of the power receiving pad.  The only first surface described in claim 3 pertains to a power transmission pad.  It is unclear whether the claims necessarily require a first surface of the power receiving pad in order to have a second surface of the power receiving pad.  For examining purposes, this limitation is interpreted as stating “and a first surface of an approximately board-shaped magnetic core of the power receiving pad”.  
Claim 5 includes the limitation “a third surface of the power transmission pad”.  However the term “third” renders the claim indefinite, as the claims do not properly 
This claim further includes the limitation “a fourth surface of the power receiving pad”.  However the term “fourth” renders the claim indefinite, as the claims do not properly describe a second or third surface of the power receiving pad based on the above interpretation of the claims.  According to the above interpretation, the claims only describe a first surface of the power receiving pad.  It is unclear whether the claims necessarily require a second and third surface of the power receiving pad in order to have a fourth surface of the power receiving pad.  For examining purposes, this limitation is interpreted as stating “a second surface of the power receiving pad”.  
Claim 6 includes the limitation “a third surface of the power transmission pad”.  However the term “third” renders the claim indefinite, as the claims do not properly describe a first or second surface of the power transmission pad.  It is unclear whether the claims necessarily require a first and second surface of the power transmission pad in order to have a third surface of the power transmission pad.  For examining purposes, this limitation is interpreted as stating “a first surface of the power transmission pad”.  
This claim further includes the limitation “a fourth surface of the power receiving pad”.  However the term “fourth” renders the claim indefinite, as the claims do not properly describe a first, second or third surface of the power receiving pad.  It is 
Claim 10 is directed to a “non-contact charging system for an elevator according to claim 3, further comprising” and further includes limitations pertaining to “a second brush”.  However the term “second” renders the claims indefinite, as the claims do not properly describe a first brush.  It is unclear whether the claims necessarily require a first brush in order to have a second brush.  It is further unclear whether applicant intends claim 10 to depend from claim 9, which properly describes a first brush, or introduce a new element into the claims.  For examining purposes, this claim is interpreted as being directed to a “non-contact charging system for an elevator according to claim 9, further comprising”.
This claim further includes the limitation “second brush located in vicinity of the power receiving pad with bristles facing the exterior of the cage”.  However the claims previously describe the power receiving pad to be located on the cage.  The second brush then is interpreted as also being located on the cage in order to be in vicinity of the power receiving pad.  It is unclear then how the brush is to properly function when the bristles are facing the exterior of the cage, i.e. toward the inside of the cage.  For examining purposes, this limitation is interpreted as stating “second brush located in vicinity of the power receiving pad with bristles extending from the exterior of the cage”.  
Claim 20 includes the limitation “the power receiving pads are located in sides where”.  However there is a lack of antecedent basis for “the power receiving pads”, as 
Claims 2-4, 9 and 12-16 depend from at least claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanno (US 2019/0036370 A1).
Claim 1: Kanno discloses a non-contact charging system for an elevator comprising a battery (24) shown in FIG. 1A to be located in an upper part of a cage (carriage 11) and a power receiving pad (power receiving electrode unit 220) located in 
Claim 2: Kanno discloses a non-contact charging system for an elevator as stated above, where the power receiving pad is shown in FIG. 1A to be facing a surface in a hoistway in order to receive power from power transmitting electrode unit (120) of power transmitting device (100) (pages 3-4 ¶ [0062]).
Claim 20: Kanno discloses a non-contact charging system for an elevator as stated above, where the power receiving pad is located in a side where a door of the cage is not located, as can be seen from FIG. 2A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Kanno (US 2019/0036370 A1.
Claim 3: Kanno discloses a non-contact charging system for an elevator as stated above, where a power transmission pad (power transmitting electrode unit 120) is shown in FIG. 1A to be located in the hoistway, facing the power receiving pad in order to provide power to the power receiving pad (pages 3-4 ¶ [0062]).  A second capacitor (C2) is shown in FIG. 18 to be connected between the power transmission pad and a power supply (external power supply 310).  This reference fails to disclose the power supply to be a AC power supply.
However Kanno discloses that electric power supplied by the power supply is converted to AC power before supplying the converted power to power transmission pad (page 4 ¶ [0068]).  
Given the teachings of Kanno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing the power supply to be a AC power supply such as an external power supplied to the building.  Doing so would prevent the need to first convert the power to AC before supplying it to the power transmission pad, thereby reducing the number of parts and cost to the system.
Claim 4: Kanno discloses a non-contact charging system for an elevator as stated above, where the power transmission pad is located in stopping locations (first, second power-supplying floor Np-th, Np2-th floor) of the cage in the hoistway, as shown in FIG. 4 (page 7 ¶ [0089]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 in view of Ogawa et al. (US 2014/0252867 A1).

Claims 5 and 6: Kanno discloses a non-contact charging system for an elevator as stated above, where spiral coils such as solenoid coils of approximately circular-shaped wirings (page 11 ¶ [0135]) are shown in FIG. 18 to be included in the power transmission pad as series resonance circuit (130s) facing the power receiving pad, and included in the power receiving pad as series resonance circuit (240s), facing the power transmission pad.  Metal shields (95) are shown in FIG. 17 to be located on second sides of the power transmission pad, opposite from electrodes (93) which does not face the power receiving pad (page 10 ¶ [0119]), and of the power receiving pad which does not face the power transmission pad (page 10 ¶ [0121]).  This reference fails to disclose the coils to be each located on a first surface of an approximately board-shaped magnetic core of the power transmission pad and a first surface of an approximately board-shaped magnetic core of the power receiving pad.
However Ogawa et al. teaches a non-contact charging system, where coils are each located on a first surface of a magnetic core (122) having an approximately board-shape (block (130A, 130B) of a power transmission pad including power transmitting coil (15) and a power receiving pad including power receiving coil (21) (page 4 ¶ [0069]-[0070]), as shown in FIG. 1.
Given the teachings of Ogawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing the coils to be each located on a first surface of an approximately board-shaped magnetic core of the power transmission pad and a first surface of an approximately board-shaped magnetic core of the power receiving pad.  Doing so would make “it possible to reduce the volume and .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 in view of Yokobayashi (US 8,955,649 B2).
Claim 9: Kanno discloses a non-contact charging system for an elevator as stated above, but fails to disclose a first brush to be located in vicinity of the power transmission pad in the hoistway, with bristles facing the interior of the hoistway.
However Yokobayashi teaches an elevator, where a brush (cleaning unit 82) is shown in FIG. 6A to be located on guide rail (2), and therefore in the hoistway, with bristles facing an interior of the hoistway.
Given the teachings of Yokobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a brush to be located in vicinity of the power transmission pad in the hoistway, with bristles facing the interior of the hoistway.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush to be located in vicinity of the power transmission pad, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow automatic and efficient removal of “foreign matters attached to a guide unit of an elevator guide device” as taught in Yokobayashi (column 1 lines 58-61).
Claim 10: Kanno modified by Yokobayashi discloses a non-contact charging system for an elevator where the power receiving pad is located in a bottom of a cage, as stated above.  This reference fails to disclose a second brush to be located in vicinity of the power receiving pad with bristles extending from the exterior of the cage.
However Yokobayashi teaches a brush (guide rail cleaning unit 92) to be located at a lower portion of a cage (elevator car 3), with bristles extending to guide rail (2) (column 6 lines 48-52), and therefore extending from an exterior of the cage. 
Given the teachings of Yokobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a second brush to be located at a lower portion of the cage, and therefore in vicinity of the power receiving pad with bristles extending from the exterior of the cage.  Doing so would allow removal of “foreign matters attached to the surfaces of the guide rails” as taught in Yokobayashi (column 6 lines 52-54).
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 in view of Nishikawa (US 8,093,865 B2).
Claim 11: Kanno discloses a non-contact charging system for an elevator as stated above, but fails to disclose a backflow prevention unit located in the upper part of the cage, where the backflow prevention unit is connected between the rectifier circuit and the battery.
However Nishikawa teaches a non-contact charging system, where a backflow prevention unit is shown in FIG. 1 which includes backflow prevention diode (18), semiconductor switch (17) and secondary charge control circuit (22).  The backflow 
Given the teachings of Nishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a backflow prevention unit located in the upper part of the cage, where the backflow prevention unit is connected between the rectifier circuit and the battery.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the backflow prevention unit located in the upper part of the cage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would make it “possible to prevent the battery from being charged after completion of charging, thereby making it possible to stop or complete the charging more safely and reliably” as taught in Nishikawa (column 5 lines 1-7).
Claim 12: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the backflow prevention unit includes a backflow prevention diode, as stated above.
Claim 13: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the backflow prevention unit includes a switch, as stated above.
Claim 14: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where the backflow prevention unit includes a 
Claim 16: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the rectifier circuit is located in the bottom part of the cage, and the backflow prevention circuit is located in the upper part of the cage, as stated above.  Therefore a power cable would be included which electrically connects the rectifier circuit and backflow prevention circuit, as can be seen from FIG. 1A of Kanno.  The power cable would be located in walls of the cage, as is recognized in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 modified by Nishikawa (US 8,093,865 B2) as applied to claims above, further in view of Kattainen et al. (US 7,775,330 B2).
Claim 15: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, but fails to disclose the sensors to include leakage water detectors located in the bottom part of the cage.
However Kattainen et al. teaches a system for an elevator, where a sensor such as a leakage water detector is used to detect accumulated water (column 7 lines 13-15) which change operation of the elevator based on detected water (column 7 lines 17-20).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing the sensors to include leakage water detectors. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed re Japikse, 86 USPQ 70.  Doing so would make it “possible to manage the safety of the elevator system … during a water leakage” as taught in Kattainen et al. (column 9 lines 60-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             April 21, 2021